Citation Nr: 1037988	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  05-33 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder with major depressive disorder and 
alcohol abuse, from July 16, 2004 to May 13, 2007.        

2.  Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder with major depressive disorder and 
alcohol abuse, on and after July 1, 2007.  


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from October 1969 to 
March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Denver, 
Colorado, which granted service connection and a 30 percent 
disability rating for posttraumatic stress disorder (PTSD), 
effective from July 16, 2004 (the date of the Veteran's original 
claim).  The Veteran timely appealed the decision and contested 
the initial rating assigned for PTSD.  

During the course of the appeal, the RO assigned a temporary 100 
percent evaluation under the provisions of 38 C.F.R. § 4.29, from 
May 14, 2007 to June 30, 2007, based on the Veteran's 
hospitalization for his service-connected psychiatric disorder.  
The RO further noted that from July 1, 2007, an increased rating 
of 50 percent was warranted for the Veteran's PTSD.  
Consideration must therefore be given regarding whether the case 
warrants the assignment of separate ratings for the Veteran's 
service-connected psychiatric disability for separate periods of 
time, from July 16, 2004, to the present, based on the facts 
found, a practice known as "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In a March 2008 decision, the Board concluded that for the period 
of time from July 16, 2004 to May 13, 2007, the criteria for an 
initial 50 percent rating for PTSD with major depressive disorder 
and alcohol abuse had been met.  In that same decision, the Board 
concluded that for the period on and after July 1, 2007, the 
criteria for a rating in excess of 50 percent for PTSD with major 
depressive disorder and alcohol abuse had not been met.  However, 
apparently before the RO could effectuate the rating increase 
from 30 to 50 percent from July 16, 2004 to May 13, 2007, the 
Veteran appealed to the United States Court of Appeals for 
Veterans' Claims (Court), and in August 2008, the Court vacated 
and remanded the Board's March 2008 decision for compliance with 
the instructions in the Joint Motion for Remand (Joint Motion).  
Thus, it does not appear that the rating increase from 30 to 50 
percent from July 16, 2004 to May 13, 2007, was effectuated.           

In September 2008, the Board remanded the Veteran's claim.  

In January 2009, while sitting at the RO in Denver, Colorado, the 
Veteran testified at a videoconference hearing before the 
undersigned.  A transcript of the hearing is associated with the 
Veteran's claims folder.  

By a March 2009 decision, the Board characterized the issues on 
appeal as the following: (1) entitlement to an initial evaluation 
in excess of 50 percent for PTSD with major depressive disorder 
and alcohol abuse, from July 16, 2004 to May 13, 2007, and (2) 
entitlement to an initial evaluation in excess of 50 percent for 
PTSD with major depressive disorder and alcohol abuse on and 
after July 1, 2007.  Given the aforementioned characterizations, 
it appears that the Board did not recognize that the initial 50 
percent rating had not been effectuated from July 16, 2004 to May 
13, 2007.  Rather, in the March 2009 decision, the Board denied 
an initial rating in excess of 50 percent for the period from 
July 16, 2004 to either February 5, 2006 or February 15, 2006; 
the date of when the 50 percent rating ended was unclear.  The 
Board also granted a 70 percent rating from either February 6, 
2006 or February 16, 2006; the date of when the 70 percent rating 
started was unclear.  In addition, the Board granted a 70 percent 
rating on and after July 1, 2007.  However, apparently before the 
RO could effectuate the aforementioned rating increases, the 
Veteran once again appealed to the Court and in March 2010, the 
Court vacated and remanded the Board's March 2009 decision for 
compliance with the instructions in the Joint Motion.           

The decision set out below grants a 70 percent disability rating 
for the Veteran's service-connected PTSD with major depressive 
disorder and alcohol abuse, from July 16, 2004 to October 31, 
2006, and a 100 percent disability rating on and after November 
1, 2006.  Thus, effective July 16, 2004, the Veteran now meets 
the percentage requirements for a total rating for compensation 
purposes based upon individual unemployability (TDIU) due to 
service-connected disability.  See 38 C.F.R. § 4.16(a).  With 
respect to an inferred TDIU claim, the Board notes that in view 
of the assignment of a 100 percent schedular rating for PTSD, 
effective from November 1, 2006 to the present, the issue of a 
TDIU on and after November 1, 2006, has become moot and does not 
require a referral to the Agency of Original Jurisdiction (AOJ).  
See VAOPGCPREC 6-99 (June 7, 1999)).  However, a claim for a 
TDIU rating from July 16, 2004 to October 31, 2006, has 
been raised by the record.  Given that it has not been 
adjudicated by the AOJ, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action. 


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran worked full-
time until October 31, 2006.  

2.  For the period of time from July 16, 2004 to October 31, 
2006, the Veteran's PTSD, with major depressive disorder and 
alcohol abuse, was manifested by occupational and social 
impairment with deficiencies in most areas, including work, 
family relations, and mood, due to such symptoms as flattened 
affect, depression, flashbacks, anxiety, hypervigilance, anger, 
unprovoked irritability with periods of violence, an exaggerated 
startle response, passive suicidal ideations, social isolation, 
concentration and memory problems, and sleep difficulties, 
including nightmares; the Veteran's PTSD was not manifested by 
total social or industrial impairment during this first period of 
time at issue.    

3.  The evidence of record shows that the Veteran has not worked 
since November 1, 2006.  

4.  From November 1, 2006, to the present, the Veteran's PTSD has 
reasonably been manifested by symptomatology indicative of total 
occupational and social impairment.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability rating 
of 70 percent, but no higher, for PTSD, with major depressive 
disorder and alcohol abuse, for the period from July 16, 2004 to 
October 31, 2006, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.130, 
Diagnostic Code 9411.     

2.  The criteria for the assignment of an initial disability 
rating of 100 percent for PTSD, with major depressive disorder 
and alcohol abuse, for the period from November 1, 2006, to the 
present, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.130, Diagnostic Code 
9411.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), significantly changed the law prior to 
the pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, and 
they redefine the obligations of VA with respect to the duty to 
assist the veteran with the claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the Veteran under the 
VCAA. 

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the August 2004 
and March 2006 letters sent to the Veteran by the RO adequately 
apprised him of the information and evidence needed to 
substantiate the claim.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining 
VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess v. Nicholson, 
19 Vet. App. 473, 484, 486 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  Id., at 
486.  This notice must also inform the veteran that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is granted.  Id.

The Board finds that VA has met these duties with regard to the 
claim adjudicated on the merits in this decision.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  Written notice provided in 
August 2004 fulfills the provisions of 38 U.S.C.A. § 5103(a).  
That is, the Veteran received notice of the evidence needed to 
substantiate his claim, the avenues by which he might obtain such 
evidence, and the allocation of responsibilities between himself 
and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 
394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-
12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  In addition, the March 2006 letter informed 
him about how VA determines effective dates and disability 
ratings, as required by Dingess.    

The Board notes that the August 2004 letter did not apprise the 
Veteran of the information needed to substantiate his higher 
rating challenge, namely, proof that he was entitled to a higher 
initial rating.  The Court has held, however, in Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007), that when VA has granted a 
service connection claim and the veteran thereafter in his notice 
of disagreement challenges the rating assigned, as here, a duty 
to provide VCAA notification as to the higher rating issue does 
not attach because the higher rating challenge does not 
technically constitute a "claim," which would trigger VCAA 
notice duties.  Dunlap, supra, at 117 (holding that "[w]hen [the 
claimant] filed his notice of disagreement after his service-
connection award, his claim had been more than substantiated, and 
section 5103(a) [notice] was no longer required").  Thus, no 
further notice is required with respect to the Veteran's higher 
rating claim.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim.  VA 
did provide such notice to the Veteran prior to the April 2005 RO 
decision that is the subject of this appeal in its August 2004 
letter.  Accordingly, the RO provided proper VCAA notice at the 
required time.

With respect to the Dingess, 19 Vet. App. at 473, requirements, 
the Veteran was provided with notice of the laws and regulations 
governing ratings and effective dates in the March 2006 letter, 
but such notice was also post-decisional.  See Pelegrini, supra.  
Despite this timing deficiency, the Board finds no prejudice to 
the Veteran in proceeding with the issuance of a final decision.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In this regard, as the 
Board concludes below that the evidence supports a grant of a 
staged disability rating of 70 percent for PTSD, with major 
depressive disorder and alcohol abuse, for the period of time 
from July 16, 2004 to October 31, 2006, and a 100 percent on and 
after November 1, 2006, any questions as to the appropriate 
disability rating or effective date to be assigned are rendered 
moot.

During the pendency of this appeal, the Court issued a decision 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which 
pertains to a greater degree of specificity with respect to 
notice of the criteria necessary for an increased rating. 
However, this decision was recently vacated by the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009). Also, since the 
claim on appeal is a downstream issue from that of service 
connection, Vasquez notice was never required.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  The Board finds that the August 2004 and 
March 2006 letters substantially satisfy the current notification 
requirements for the claim on appeal.  As the Veteran has not 
indicated any prejudice caused by a content error and no such 
error is apparent, the Board finds no basis for finding prejudice 
against the Veteran's appeal of the issue adjudicated in this 
decision.  See Shinseki v. Sanders, 129, S. Ct. 1696 (2009) 
regarding the rule of prejudicial error.

The Veteran has been provided the opportunity to respond to VA 
correspondence and over the course of the appeal has had multiple 
opportunities to submit and identify evidence.  Furthermore, he 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim by VA.        

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) 
("The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the . . 
. claim").  This duty includes assisting the veteran in 
obtaining records and providing medical examinations or obtaining 
medical opinions when such are necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth 
Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran in fact did 
receive VA examinations in November 2004 and August 2007, which 
were thorough in nature and adequate for purposes of deciding the 
claim on appeal.  Thus, the Board finds that the medical evidence 
of record is sufficient to resolve the claim for an initial 
rating in excess of 30 percent for PTSD with major depressive 
disorder and alcohol abuse, from July 16, 2004 to May 13, 2007, 
and in excess of 50 percent on and after July 1, 2007; VA has no 
further duty to provide an examination or medical opinion.  38 
C.F.R. §§ 3.326, 3.327 (2009).     

Based on the foregoing, it is the Board's determination that the 
VA fulfilled its VCAA duties to notify and to assist the Veteran, 
and thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  See 
Bernard v. Brown, 4 Vet. App. 384.


II.  Factual Background

The Veteran's service records show that he had active military 
service from October 1969 to March 1972, including service in the 
Republic of Vietnam (RVN) from May 1971 to March 1972.  The 
Veteran's Military Occupational Specialty (MOS) was as a vehicle 
repairman, and he received the National Defense Service Medal, 
the Vietnam Service Medal, and the Vietnam Campaign Medal with 60 
Device.         

On July 16, 2004, the Veteran filed a claim of entitlement to 
service connection for PTSD.     

A VA PTSD examination was conducted in November 2004.  At that 
time, the Veteran stated that while he was stationed in Vietnam, 
although his MOS was as a vehicle mechanic, he also engaged in 
some combat activities and his base came under mortar attack.  
The Veteran further reported that he was the victim of a military 
sexual assault.  He noted that towards the end of his military 
service, he started to abuse alcohol and he received a DUI 
citation.  According to the Veteran, after his discharge, he 
received another DUI citation.  In 1978, the Veteran was 
hospitalized following a suicide attempt and depressed behavior.  
In 2004, he sought mental health treatment at the Vet Center 
after he became increasingly suicidal and depressed.  
Subsequently, he saw a counselor at the Vet Center approximately 
one time a month.  

At the time of the November 2004 VA examination, the Veteran 
denied any active suicidal or homicidal ideations or plans.  He 
indicated that he had difficulty falling and staying asleep.  The 
Veteran reported that he had nightmares about his military 
experiences, particularly the sexual assault.  He noted that he 
was mistrustful and suspicious, had energy and concentration 
problems, and that he had limited interest and a depressed mood.  
According to the Veteran, he was hypervigilant and very aware of 
unexpected noises.  He indicated that he was avoidant of other 
people.  The Veteran reported that although he had hallucinations 
at the time of his suicide attempt in 1976, he denied any current 
active auditory or visual hallucinations.  He also denied 
generalized anxiety or panic attacks.  According to the Veteran, 
through the years, he had been involved in several bar room 
brawls.  He noted that he had never been charged with any 
violation and that the last incident of that kind was 
approximately two years ago.  The Veteran stated that he also had 
a history of some physical altercations with his wife during 
their marriage and that the last incident of that kind was 
approximately one to two years ago.  He indicated that after his 
separation from the military, he had worked primarily as a 
machinist.  The Veteran noted that he had been employed for over 
20 years.  

Upon mental status evaluation, the Veteran's mood was depressed 
and his affect was blunted.   The Veteran's speech was articulate 
and his thought processes were logical and goal oriented.  
Orientation skills were intact.  The diagnoses were the 
following: (Axis I) (a) PTSD, chronic, moderate, acute and 
delayed onset; (b) major depression, recurrent, moderate; and 
(Axis V) Global Assessment of Functioning (GAF) score of 58.  The 
examiner opined that it was more likely than not that the 
Veteran's depression was intricately interwoven with the PTSD 
diagnosis.      

In a Memorandum from a coordinator at the U.S. Armed Services 
Center for Unit Records Research (CURR), dated in March 2005, the 
coordinator confirmed that the Veteran had served with a combat 
unit while he was in Vietnam.  Thus, the CURR coordinator stated 
that the Veteran's stressor statements should be accepted as 
valid testimony of his combat experiences while stationed in 
Vietnam.  

In a letter from the Veteran's wife, Mrs. R., dated in March 
2005, Mrs. R. stated that she had been married to the Veteran 
since January 1973.  She indicated that they had twin daughters 
in December 1983.  According to Mrs. R., throughout their 
marriage, the Veteran had "terrorized" her with "guns and 
knives."  She noted that he often slept with a knife under his 
pillow and that he had terrible nightmares about his experiences 
in Vietnam.  Mrs. R. reported that when he drank, he became 
depressed and suicidal.  She noted that their daughters were 
witness to countless and constant outbursts and were often scared 
to fall asleep because they were worried something bad would 
happen.  According to Mrs. R., as adults, their daughters 
struggled with why their father was unable to show them any 
affection.  Mrs. R. stated that at present, she would describe 
her relationship with the Veteran as "silent roommates."      

By an April 2005 rating action, the RO granted service connection 
for PTSD with major depressive disorder and alcohol abuse.  The 
RO assigned a 30 percent disability rating under Diagnostic Code 
9411, effective from July 16, 2004, for the Veteran's service-
connected PTSD.        

In a medical statement from M.F.T., MSW, a readjustment 
counseling therapist at the Vet Center, and J.B., M.D., a VA 
Medical Center (VAMC) psychiatrist, dated in February 2006, the 
aforementioned examiners stated that the Veteran had been 
receiving therapy at the Vet Center since July 2004.  With 
respect to the Veteran's military sexual trauma and PTSD relating 
to combat, both topics caused the Veteran to experience constant 
distress and intrusive thoughts.  The Veteran would "clash" 
with his wife because of disagreements usually over family issues 
such as their daughter's boyfriend.  When he recently sought out 
an individual who had thrown a snowball at his truck, the Veteran 
retrieved a gun in a failed attempt to locate the individual.  
The Veteran had little contact with neighbors and preferred to be 
alone.  Due to excessive road rage, the Veteran's driving was 
minimized.  The Veteran worked at the Coors Brewing Company.  
Although he had an understanding supervisor, he had conflicts, 
arguments, and near fights.  One co-worker gave the Veteran the 
"silent treatment."  Another co-worker harassed the Veteran 
with practical jokes which enraged the Veteran and he wanted to 
hurt him.  The diagnosis was the following: (Axis I) PTSD, (Axis 
IV) problems related to the social environment; other 
psychosocial and environmental problems, and (Axis V) GAF score 
of 45.      

VAMC and Vet Center outpatient and inpatient treatment records, 
dated from December 2005 to June 2007, show that in January 2007, 
the Veteran sought treatment for his PTSD.  At that time, he 
stated that he had retired in October 2006, primarily because he 
felt that he was less alert in operating machine equipment 
secondary to the medications that he took for his PTSD.  The 
records also reflect that on May 14, 2007, the Veteran was 
hospitalized in order to participate in a posttraumatic stress 
residential rehabilitation program (PRRP) for his service-
connected PTSD.  Upon admission, the Veteran had complaints of 
depression, anxiety, sleeping problems, anger/violence, and road 
rage.  The Veteran stated that he had experienced less suicidal 
ideations and that he had learned how to control them.  He noted 
that he had stopped working on October 31, 2006.  According to 
the records, the Veteran stayed in the PTSD program until June 
28, 2007.  Upon his discharge, he was diagnosed with the 
following: (Axis I) PTSD, (Axis IV) war, and (Axis V) GAF score 
of 38.  The attending psychiatrist overseeing the Veteran's 
discharge, J.L.W., M.D., stated that the Veteran suffered severe 
and chronic symptoms of PTSD including irritability and outbursts 
of anger, hypervigilance, exaggerated startle response, 
hyperarousal symptoms, difficulty concentrating, avoidance and 
numbing symptoms, re-experiencing symptoms, guilt, sadness, and 
anhedonia.  In regard to an employability statement, Dr. W. 
reported that the Veteran was totally and permanently disabled by 
severe and chronic PTSD.           

In August 2007, the Veteran underwent a VA PTSD examination.  At 
that time, the examiner stated that the Veteran had retired in 
October 2006.  Prior to his retirement, the Veteran was having 
considerable difficulty due to the medications that he took for 
his service-connected psychiatric disability.  The medications 
made the Veteran drowsy and he did not feel like he was 
performing well.  He likewise was having difficulty accepting the 
"condescending and commanding" attitude of his fellow 
employees.  At one point, his arousal symptoms were so bad that 
he threw a trash can at another employee.  The Veteran indicated 
that after that incident, he decided to retire after working more 
than 21 years at the same facility.  Since his retirement, the 
Veteran spent a great deal of time making furniture as his hobby.  
Following the mental status evaluation, the examiner diagnosed 
the Veteran with the following: (Axis I) PTSD; major depressive 
disorder, recurrent; alcohol abuse in full remission, and (Axis 
V) GAF score due to PTSD was 50; GAF score due to major 
depressive disorder was 62.  The examiner stated that the Veteran 
continued to have arousal symptoms related to his PTSD, as well 
as nightmares.  The Veteran was receiving treatment and taking 
medications.  The Veteran's medications had complicated his 
ability to remain employed.  With respect to the setting at the 
Veteran's former job, the Veteran was totally impaired.  
According to the examiner, it remained questionable as to whether 
he could be employed in a different setting.  Thus, the examiner 
noted that the Veteran's total occupational impairment was not 
something that could be declared as permanent.  According to the 
examiner, the Veteran's social functioning did not appear to be 
seriously impaired, with the Veteran feeling comfortable in 
movies and restaurants.      

By an October 2007 rating action, the RO assigned a temporary 100 
percent evaluation under the provisions of 38 C.F.R. § 4.29, from 
May 14, 2007 to June 30, 2007, based on the Veteran's 
hospitalization for his service-connected psychiatric disorder.  
In a February 2008 rating action, the RO further noted that from 
July 1, 2007, an increased rating of 50 percent was warranted for 
the Veteran's PTSD.

In an additional medical statement from M.F.T., MSW, a 
readjustment counseling therapist at the Vet Center, and Dr. 
J.B., a VAMC psychiatrist, dated in March 2008, the 
aforementioned examiners stated that in regard to the Veteran's 
social functioning, although the Veteran had participated in the 
7-week PTSD program, the Veteran had been observed as 
deteriorating with social functioning.  The Veteran presented 
with a "thousand mile stare" and appeared to be constantly 
brooding, even when in group therapy.  The Veteran's thinking was 
disorganized, his concentration was challenged, and his affect 
was flat.  The Veteran could be moody, depressed, and anxious all 
at once.  He was detached from home and his family life.  The 
Veteran's motivation was "zero," along with his reduced 
productivity in and around the house.  The examiners reported 
that the Veteran was retired and could not bring himself to ever 
enter the workforce again due to mistrust, anxiety, and anger.  
According to the examiners, the Veteran received both individual 
and group counseling.  The diagnosis was the following: (Axis I) 
PTSD; (Axis IV) marital problems; adult children problems; loss 
of good friend to cancer; retirement adjustment problems; war 
zone exposure; discord with military sexual trauma (MST) 
counselor; and other psychosocial and environmental problems; 
(Axis V) GAF score of 41.       

In January 2009, while sitting at the RO in Denver, Colorado, the 
Veteran testified at a videoconference hearing before the 
undersigned.  At that time, the Veteran stated that due to his 
PTSD, he had nightmares and flashbacks.  He indicated that he was 
also having marital problems and that when he was in a 
disagreement with his wife, he would give her the "silent 
treatment" which could last up to five weeks at a time.  
According to the Veteran, he slept by himself in the basement 
where he felt safe.  He noted that he was hypervigilant and would 
check the locks on his doors before he went to sleep.  The 
Veteran stated that he had been working at Coors Brewing Company 
for many years.  However, he indicated that another employee had 
been harassing him and he threw a trash can at the employee.  The 
Veteran reported that he subsequently decided to retire because 
he was afraid that he was going to be fired due to his violent 
behavior.  Thus, he noted that he took early retirement.     

In February 2009, the RO received a copy of a decision from the 
Social Security Administration (SSA), dated in June 2008, and 
copies of the medical records upon which the SSA decision was 
based.  In the June 2008 decision, the SSA determined that the 
Veteran was disabled under the Social Security Act and was 
thereby entitled to Social Security disability benefits.  
According to the SSA decision, the Veteran had the following 
severe impairments: PTSD, depressive disorder, degenerative disc 
disease of the lumbar spine, and degenerative joint disease of 
the left hand.  The records included a VA medical evaluation 
report, dated in May 2008.  In the report, M.B., M.D., a VA staff 
psychiatrist, stated that the Veteran had severe and chronic PTSD 
which affected his focus, emotional stability, and concentration, 
and impaired his ability to work cooperatively with others.  

III.  Analysis

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified in 38 
C.F.R. Part 4 (2009), which is based on the average impairment of 
earning capacity. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2009).  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficient to identify the disease and the resulting disability 
and above all, coordination of rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2009).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).

As previously stated, as the Veteran took issue with the initial 
rating assigned following the grant of service connection, 
separate ratings may be assigned for separate periods of time 
based on the facts found--a practice known as "staged" ratings.  
See Fenderson, 12 Vet. App. at 126.  Thus, the Board must 
evaluate the relevant evidence since January 14, 2003.

The Veteran's service-connected PTSD has been rated as 30 percent 
disabling, effective from July 16, 2004, and 50 percent 
disabling, effective from July 1, 2007, in accordance with the 
criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Under Diagnostic Code 9411, a 30 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted where the disorder is manifested 
by occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; more than 
once a week panic attacks; difficulty in understanding complex 
commands; impairment of short- and long-term memory, such as 
retention of only highly learned material, forgetting to complete 
tasks; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating is warranted where the disorder is manifested 
by occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking 
or mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control, such as unprovoked irritability with periods of 
violence; spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances, 
including work or a worklike setting; and an inability to 
establish and maintain effective relationships.  Id.   

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living, including maintenance of minimal 
personal hygiene; disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  Id. 

In this case, the record reasonably establishes that a "staged" 
rating of 70 percent is warranted for the Veteran's PTSD from 
July 16, 2004 to October 31, 2006, and that from November 1, 
2006, to the present, a 100 percent rating is warranted.  See 
Fenderson, supra.  

In reviewing the evidence of record in a light most favorable to 
the Veteran, the Board finds that the evidence supports a grant 
of an initial 70 percent evaluation for PTSD for the period of 
time from July 16, 2004 to October 31, 2006.  In this regard, the 
medical evidence from the aforementioned period of time 
demonstrates a disability picture that resulted in occupational 
and social impairment, with reduced reliability and productivity 
due to such symptoms as flattened affect, depression, flashbacks, 
anxiety, hypervigilance, anger, unprovoked irritability with 
periods of violence, an exaggerated startle response, passive 
suicidal ideations, social isolation, concentration and memory 
problems, and sleep difficulties, including nightmares.  These 
PTSD symptoms have shown to be longstanding and would appear to 
have been present at the time the Veteran filed his original 
claim for service connection for PTSD on July 16, 2004.  

In this case, the Board recognizes that during the period of time 
from July 16, 2004 to October 31, 2006, the Veteran was employed 
at Coors Brewing Company as a machinist.  However, although the 
Veteran was employed full time, he was clearly having problems 
with his co-workers and superiors.  In the February 2006 medical 
statement from M.F.T., MSW, and Dr. J.B., they stated that 
although the Veteran had an understanding supervisor, he also had 
conflicts, arguments, and near fights.  One co-worker gave the 
Veteran the "silent treatment."  Another co-worker harassed the 
Veteran with practical jokes which enraged the Veteran and he 
wanted to hurt him.  The Board also notes that in regard to the 
Veteran's GAF scores during the pertinent period of time, the 
Veteran received a GAF score of 58 at the time of his November 
2004 VA examination, and he received a GAF score of 45 at the 
time of his February 2006 evaluation.  As defined in the fourth 
edition of the American Psychiatric Association's Diagnostic and 
Statistical Manual (DSM-IV), a GAF score of 41 to 50 reflects 
serious symptoms, or any serious impairment in social, 
occupational or school functioning.  In addition, a GAF score of 
51 to 60 reflects moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  Id.     

In light of the above, the Board finds that the Veteran's PTSD 
symptomatology from July 16, 2004 to October 31, 2006, more 
nearly approximates the criteria for a 70 percent rating under 
the current provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411.  See 38 C.F.R. § 4.7 (2009).  Accordingly, an initial 
evaluation of 70 percent evaluation for PTSD, with major 
depressive disorder and alcohol abuse, is warranted for the 
period of time from July 16, 2004 to October 31, 2006.  

However, this same evidence dated during the period of time from 
July 16, 2004 to October 31, 2006, does not show that the Veteran 
had the symptomatology required for a higher rating of 100 
percent.  There is no evidence of record showing that during the 
aforementioned period of time, the Veteran was unable to perform 
the activities of daily living.  There is also no evidence 
showing that he had gross impairment in his thought processes or 
communication, or that he had persistent delusions or 
hallucinations.  In the November 2004 VA examination report, the 
examiner stated that the Veteran's speech was articulate and his 
thought processes were logical and goal oriented.  In addition, 
orientation skills were intact.  

In this case, the Board recognizes that the Veteran has expressed 
suicidal ideations.  However, the evidence of record does not 
show a persistent danger of hurting himself.  In the November 
2004 VA examination report, the examiner noted that although the 
Veteran had a history of a previous suicide attempt in 1978, at 
the time of the VA examination, the Veteran denied any active 
suicidal or homicidal ideations or plans.  

In regard to the Veteran's employment, the Veteran retired from 
the Coors Brewing Company on October 31, 2006, and prior to that 
time, he had worked at Coors for over 20 years.  Thus, during the 
period of time from July 16, 2004 to October 31, 2006, the 
Veteran was working full-time.  The Board recognizes that the 
Veteran was having problems at work during the aforementioned 
period of time.  However, the fact remains that he was employed 
and, as such, total occupational impairment was not shown from 
July 16, 2004 to October 31, 2006.  The Board also notes that the 
Veteran has been married for over 30 years, and that during the 
period of time from July 16, 2004 to October 31, 2006, although 
the Veteran was socially isolated, he was able to maintain a 
relationship with his wife.  It is also pertinent to note that a 
70 percent rating takes into account severe industrial and social 
impairment.

Consequently, for the period of time from July 16, 2004 to 
October 31, 2006, the Board finds that the Veteran's symptoms are 
best represented by the criteria for a 70 percent rating, but no 
more than 70 percent.  38 C.F.R. § 4.130, Diagnostic Code 9411.

As stated above, the Veteran retired from Coors on October 31, 
2006.  The Veteran's PTSD symptomatology was a primary reason for 
his retirement because it was interfering with his ability to 
perform his job.  Thus, as of November 1, 2006, the medical 
evidence shows that the Veteran was severely impaired and could 
not work due to his PTSD.  In May 2007, the Veteran was 
hospitalized in order to participate in a PRRP for his service-
connected PTSD.  Upon his discharge in June 2007, the Veteran's 
GAF score was 38.  A GAF score of 31 to 40 reflects some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  See DSM-IV.  In 
addition, the attending psychiatrist, Dr. J.L.W., stated that in 
regard to the Veteran's employability, he was totally and 
permanently disabled by severe and chronic PTSD.

In this case, the Board recognizes that in the Veteran's August 
2007 VA PTSD examination, although the examiner stated that the 
Veteran was totally impaired with respect to the work setting in 
his former job at Coors, it remained questionable as to whether 
he could be employed in a different setting.  Thus, it appears 
that the examiner was suggesting that the Veteran did not have 
total occupational impairment.  However, as stated above, Dr. W. 
considered the Veteran permanently disabled by severe and chronic 
PTSD.  In addition, in a VA medical evaluation report, dated in 
May 2008, Dr. M.B. indicated that the Veteran had severe and 
chronic PTSD which impaired his ability to work cooperatively 
with others.  The Board also recognizes that in the August 2007 
VA examination report, the examiner stated that the Veteran's 
social functioning did not appear to be seriously impaired.  
However, the Board observes that in the medial statement from 
M.F.T., MSW, and Dr. J.B., dated in March 2008, they stated that 
the Veteran had been observed as deteriorating with social 
functioning.  Therefore, the Board finds that the evidence is at 
least in equipoise with regard to the severity of the symptoms 
attributable to PTSD.  As noted above, a 100 percent rating is 
assignable for total occupational impairment due to demonstrated 
symptoms.  The Board finds that the Veteran has been shown to 
have significantly incapacitating psychiatric symptomatology.  
With resolution of all reasonable doubt in his favor, the Board 
concludes that the Veteran's overall disability picture from 
November 1, 2006, to the present, most nearly approximates the 
criteria for a 100 percent disability rating.  Under the 
circumstances, the Board concludes that the criteria for a 100 
percent rating for PTSD, with major depressive disorder and 
alcohol abuse, on and after November 1, 2006, are met.  


IV.  Extraschedular Rating

According to VA regulations, an extraschedular disability rating 
is warranted when a case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  
An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

Here, the record reflects that the Veteran has not required 
frequent hospitalizations for his PTSD and also shows that the 
manifestations of the disability are consistent with those 
contemplated by the schedular criteria.  Accordingly, the Board 
has concluded that referral of this case for extra- schedular 
consideration is not in order.


ORDER

Entitlement to an initial rating of 70 percent for PTSD, with 
major depressive disorder and alcohol abuse, but no more than 70 
percent, from July 16, 2004 to October 31, 2006, is granted, 
subject to the regulations governing the payment of monetary 
benefits.

Entitlement to a rating of 100 percent for PTSD, with major 
depressive disorder and alcohol abuse, on and after November 1, 
2006, is granted, subject to the regulations governing the 
payment of monetary benefits.






____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


